Citation Nr: 0402554	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  00-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance of another person or 
housebound status.  

2.  Entitlement to specially adapted housing or a special 
home adaption grant.

3.  Entitlement to automobile and adapative equipment or 
adaptive equipment only.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from March 1987 to 
September 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating action of the RO.  The 
veteran was sent notice of this decision in October 1999.  A 
notice of disagreement (NOD) was received in March 2002 and 
the RO issued a statement of the case (SOC) in April 2000.  A 
substantive appeal was received from the veteran in May 2000. 

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge at the RO; a transcript of the veteran's 
testimony is of record.

In a May 2002 rating decision, the RO denied entitlement to 
specially adapted housing or special home adaptation grant 
and entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  The veteran was notified of this 
decision in May 2002.  The veteran expressed disagreement 
with this determination in a May 2002 statement.  The Board 
notes that a statement of the case was not issued with 
respect to these issue.  

For the reasons expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


REMAND

The veteran and his representative contend that the veteran 
is entitled to special monthly compensation based upon the 
need for regular aid and attendance of another person or on 
account of being housebound due to his service-connected 
lumbar discogenic disease with radiculopathy to the left 
lower extremity and nerve palsy on the right upper extremity.  
Service connection is in effect for the following 
disabilities: lumbar discogenic disease with radiculopathy to 
the left lower extremity which is rated as 60 percent 
disabling; nerve palsy of the right (major) upper extremity 
which is rated as 50 percent disabling; bilateral epiphora 
which is rated as 20 percent disabling; left shoulder 
separation which is rated as zero percent disabling; 
sinusitis which is zero percent disabling; removal of the 
left testicle which is zero percent disabling; and status 
post removal of lipoma of the left occipital area which is 
zero percent disabling.   

The veteran asserts that he is entitled to special monthly 
compensation based upon the need for regular aid and 
attendance of another person or on account of being 
housebound because his service-connected lumbar discogenic 
disease with radiculopathy to the left lower extremity and 
nerve palsy on the right upper extremity causes loss of use 
of both feet, loss of use of the right hand, and causes the 
veteran to be so helpless that he is in need of regular aid 
and attendance because he is unable to dress himself, clean 
himself, and his physical incapacity requires the care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.   

The evidence of record shows that the veteran underwent VA 
examinations in October 1997, February 1998, March 1998, July 
1999, and January 2002.  However, the medical evidence is 
conflicting as to whether the veteran's service-connected 
disabilities cause the need for regular aid and attendance of 
another person or on account of being housebound.  An October 
1997 VA examination report notes that the veteran had 
recurrent dull aching pain in the low back which was 
aggravated by all motions, persistent numbness in the left 
lower extremity, and difficulty ambulating.  The veteran used 
crutches when ambulating.  The diagnosis was chronic lumbar 
discogenic disease with chronic radiculopathy of the left 
lower extremity and right radial nerve palsy of the right arm 
secondary to positioning during surgery.  A February 1998 VA 
orthopedic examination report indicates that the veteran used 
a quad cane and he could not walk without it.  After 
extensive evaluation, the examiner concluded that the 
physical findings did not fit into the physiological pattern 
and that the veteran's substantial subjective complaints did 
not make sense based upon the anatomical considerations.  The 
examiner also stated that nonphysiological factors was a 
major player in this case.  The examiner indicated that the 
only pathological process that might mimic the veteran's 
symptoms was a demyelinating disease in the spinal axis or 
syrinomyelia.  

A March 1998 VA neurological examination report indicates 
that the veteran's sensory loss in the left leg was 
nonphysiological and was presumed to be psychogenic.  The 
examiner indicated that the right hand radial nerve paresis 
caused some weakness and sensory loss and it was a 
psychogenic component.  

Review of the record shows that the veteran was afforded a VA 
aid and attendance examination in July 1999.  The veteran 
reported that he fell in April 1999 and since then, he had 
been unable to walk.  He used a wheel chair since April 1999.  
The veteran also indicated that he was unable to grasp with 
the right hand.  Examination revealed that there was weakness 
in the right upper extremity and right wrist drop was noted.  
The examiner indicated that the veteran was unable to grip 
with his right hand.  The examiner stated that the veteran 
was unable to stand up and the touch sensation and pain 
stimulation was also absent from the middle aspect of both 
lower extremities down to the ankle area.  The diagnosis was 
history of low back injury with chronic low back pain 
syndrome and left radiculopathy at the L5 area and right 
ulnar nerve and radial nerve neuropathy.  The examiner 
concluded that in view of the veteran being in a wheel chair 
and since the veteran was unable to protect himself from the 
dangers, it was the examiner's opinion that the veteran was a 
candidate for attendance and housebound services.  

However, medical evidence dated subsequent to the July 1999 
VA aid and attendance examination establishes that the 
veteran was able to use his right hand and establishes that 
the veteran's service-connected lumbar spine disability did 
not cause the loss of use of both legs or the need for aid 
and attendance.  A July 1999 VA examination report indicates 
that the examiner noted that the veteran gave a history and 
superficially showed the appearance of being almost paralyzed 
from the waist down.  The examiner indicated that the veteran 
wore a splint to overcome weak dorsiflexion of the wrist and 
fingers and on some occasions, the veteran demonstrated 
almost zero function of these muscles.  The examiner further 
noted that other times, when the veteran did not realize he 
was being observed, he held his wrist in the neutral position 
against the force of gravity.  The examiner indicated that 
the veteran had stocking glove anesthesia of the right upper 
extremity and there was no organic pattern to the numbness in 
the right upper extremity or the lower extremities.  The 
examiner also noted that the electromyogram, nerve conduction 
studies, and x-ray examination have not been consistent with 
the superficial appearance that the veteran presented.  The 
examiner noted that the veteran had been examined by numerous 
physicians in the past and he still lacked a definite 
diagnosis.  The examiner indicated that because the veteran 
presented himself as seriously disabled, and because there 
was no diagnosis, hospitalization for evaluation was 
recommended.  The examiner indicated that a great deal of the 
veteran's trouble was not physical by supratentorial and this 
was not to say it was voluntary but that it may be on a 
subconscious level.  A June 2000 VA pain clinic treatment 
record notes that the veteran was advised that his physical 
and X-ray findings do not support his complaints of being 
unable to walk.  An August 2001 occupational therapy 
treatment record indicates that the therapist was uncertain 
of the veteran's right palsy condition since the veteran had 
no atrophy or classic presentation.  A January 2002 VA 
neurological examination report states that the veteran 
reported that he was unable to use his right arm but the 
veteran was observed by the examiner using his right hand to 
put the wheel chair seatbelt on.  The examiner also noted 
that the electric wheel chair controls were on the right side 
of the chair, to be used by the right hand.  The examiner 
indicated that examination findings did not support findings 
of radial nerve palsy.  Regarding the lower extremities, the 
examiner stated that the veteran would not move his lower 
extremities in any direction or in any manner.  The examiner 
stated that even though the veteran had such a profound loss 
of sensation, the examiner did not see any signs of dystrophy 
or change in skin color which one would usually notice in 
such cases, and there was a discrepancy in the veteran's 
sensory examination in that both of the sensory levels at the 
groin and right wrist were psychogenic in nature because they 
did not correspond to any neurological distribution or to any 
peripheral sensory nerves.  The examiner stated that the 
veteran had profound weakness of both lower extremities 
without neurological signs and the examiner was very 
suspicious of psychogenic paralysis of hysterical type.  The 
examiner indicated that the veteran's loss of use of the 
lower extremities and gait could not be tested because the 
veteran would not get out of the wheel chair.  The examiner 
strongly advised an examination by a psychiatrist.  A January 
2002 VA orthopedic examination report indicates that the 
examiner concluded that the physical findings and records 
strongly suggest that the veteran had an orthopedic 
Munchausen's syndrome or hysterical paralysis.  The examiner 
indicated that from an orthopedic standpoint, the examiner 
could not document a significant orthopedic disability or 
substantial objective findings.    

Given this evidence, the Board finds that further 
examination, for necessary medical findings and opinion based 
upon consideration of the veteran's full documented medical 
history and assertions, is needed.  See 38 U.S.C.A. § 5103A.  
The Board finds that a medical examination is needed to 
determine whether the veteran's service-connected 
disabilities cause loss of use of both feet or one hand and 
one foot, or causes the veteran to be permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance.  The examiner should provide an opinion as to 
whether the veteran's service-connected disabilities cause an 
inability of the veteran to dress or undress himself or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which, by reason of the particular disability, 
cannot be done without aid; inability of the veteran to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the veteran 
from the hazards or dangers inherent in his daily 
environment.   

The veteran is hereby advised that a failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claim for special monthly compensation, notifying him 
that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim for special monthly compensation.  
The supplemental statement of the case (SSOC) that explains 
the basis for the RO's determination must include citation 
and discussion of the pertinent legal authority implementing 
the VCAA.

Lastly, as noted by the Board in the Introduction, in a May 
2002 rating decision, the RO denied entitlement to specially 
adapted housing or special home adaptation grant and 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  The veteran was notified of this 
decision in May 2002.  The veteran expressed disagreement 
with this determination in a May 2002 statement.   .  By 
filing the NOD, the veteran has initiated appellate review of 
this issue.  The next step in the appellate process is for 
the RO to issue the veteran an SOC summarizing the evidence 
relevant to this issue, the applicable laws and regulations, 
and the reasons that the RO relied upon in making its 
determination.  38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 
436 (1997).  Consequently, this matter must be remanded to 
the RO for the issuance of a Statement of the Case.  Id.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO (via 
the AMC) for the following actions: 

1.  The RO should issue to the veteran 
and his representative an appropriate SOC 
as to the denial of entitlement to 
specially adapted housing or special home 
adaptation grant, and denial of 
entitlement to automobile and adaptive 
equipment or for adaptive equipment only.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to the Board of 
Veterans' Appeals), and afford them the 
applicable time period for perfecting an 
appeal as to these issues.  The veteran 
and his representative are hereby 
reminded that to obtain appellate 
jurisdiction of an issue not currently in 
appellate status, a timely appeal must be 
perfected.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence as to the 
claim for special monthly compensation 
that is not currently of record.  The RO 
should also invite the veteran to submit 
any pertinent evidence in his possession, 
and explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo appropriate VA 
examination for special monthly 
compensation purposes.  The purpose of 
the examination is to obtain information 
as to whether the veteran's service-
connected disabilities cause anatomical 
loss or loss of use of both feet or one 
hand and one foot, or blindness in both 
eyes, or cause the veteran to be 
permanently bedridden or so helpless as 
to be in need of regular aid and 
attendance.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies, including psychiatric 
examination, electromyogram, and nerve 
conduction studies if necessary, should 
be accomplished, and all clinical 
findings should be reported in detail.  

In providing response to the following, 
the examiner should consider only the 
disabling effects of the veteran's 
service-connected disabilities: (1) 
lumbar discogenic disease with 
radiculopathy to the left lower 
extremity, (2) nerve palsy of the right 
(major) upper extremity, (3) bilateral 
epiphora, (4) left shoulder separation, 
(4) sinusitis, (5) removal of the left 
testicle, and (6) status post removal of 
lipoma of the left occipital area.  

The examiner should provide comments as 
to whether or not, solely due to the 
veteran's service-connected disabilities, 
the veteran: 1) is unable to dress or 
undress himself, 2) is unable to keep 
himself ordinarily clean and presentable, 
3) has frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without aid (this will not include the 
adjustment of appliance which normal 
persons would be unable to adjust without 
aid such as supports, belts, or those 
with lacings at the back), 4) is unable 
to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness, 5) is unable to 
attend to the wants of nature, 6) has 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from hazards 
or dangers incident to his daily 
environment, (7) anatomical loss or loss 
of use of both feet or one hand and one 
foot, or (8) blindness in both eyes.  For 
each comment requested above, the 
examiner should specifically provide a 
positive or negative response.  

The examiner should note that loss of use 
of a hand or foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below the elbow or knee with 
use of a suitable prosthetic appliance.  
The determination will be made on the 
basis of actual remaining function, that 
is, whether the acts of grasping and 
manipulation or balance and propulsion 
could be accomplished equally well by an 
amputation stump with prosthesis. 

The examiner should state whether or not, 
due solely to his service-connected 
disabilities, the veteran is bedridden, 
where bedridden is that condition which 
through its essential character actually 
requires that the veteran remain in bed.  
The fact that the veteran may have 
voluntarily taken to bed or that a 
physician has prescribed rest in a bed 
for the greater or lesser part of the day 
to promote convalescence or cure will not 
suffice.

The examiner should state whether or not, 
due solely to his service-connected 
disabilities, the veteran is so helpless 
as to need regular aid and attendance.

The VA examiner should specifically 
comment on the medical conclusions 
reached in the VA examinations in October 
1997, February 1998, March 1998, July 
1999, and January 2002. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached in a printed (typewritten) 
report.

5.  If the veteran fails report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the examination sent to the veteran by 
the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for 
entitlement to special monthly 
compensation based upon the need for 
regular aid and attendance of another 
person or housebound status in light of 
all pertinent evidence and legal 
authority.   If the veteran fails to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655, as appropriate.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



